DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 03/17/2022:
With respect to the rejection of claims 1, 3-8, 10, 13-20, 22, 23 and 26-29 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
With respect to the rejection of claims 1, 3-6, 8,  13-20, 22, 23 and 26 and 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150223705 granted to Sadhu (previously presented), in view of US Pat Pub No. 20160157719 granted to Spector, in view of US Pat Pub No. US20070198436A1 granted Weiss in yet further view of US Pat Pub No. 20100249540A1 granted to Lisogurski  (previously presented) for claims 1, 3, 4, 5, 7, 8, 13-20, 22-23. Claims 26-30 are now rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150223705 granted to Sadhu (previously presented) in view of US Pat Pub No. US20070198436A1 granted Weiss in yet further view of US Pat Pub No. 20100249540A1 granted to Lisogurski (previously presented). Claim 10 is now rejected under 35 U.S.C. 103 as being unpatentable over modified Sadhu as applied to claims 1, 3, 4-5, 7, 8, 13-20 and 22-23 above, and further in view of  US Pat Pub No. 20110082711 granted to Poeze et al (previously presented).
See details below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a user” in lines 33-34. It is unclear and indefinite whether this is the same user as in line 12 or not. 
Dependent claims 1, 3, 4, 7-8, 13-20, and 22-23 are rejected for depending on rejected claim 5.
Claim 8 recites the limitation “a user” in line 3. It is unclear and indefinite whether this is the same “user” as recited in claim 5 or not. 
Claim 26 recites the limitation “a user” in lines 29-30. It is unclear and indefinite whether this is the same user as in line 12 or not. 
Dependent claims 28-30 are rejected for depending on rejected claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 7, 8, 13-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150223705 granted to Sadhu, in view of US Pat Pub No. 20160157719 granted to Spector, in view of US Pat Pub No. US20070198436A1 granted Weiss in yet further view of US Pat Pub No. 20100249540A1 granted to Lisogurski.

Regarding claim 5, Sadhu discloses a vital signs monitor comprising (para 0070, fig. 1-7, “user wearable portable device”): a housing (figs 2-3); a power supply (a power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); a plurality of measurement modules within the housing  (fig. 3, para 0018, 0070-0071, sensors 314-1, 314-2), each module being operable to measure and monitor at least one respective vital sign (para 0018), the plurality of measurement modules electrically communicating with the power supply  (communication between the sensors and the power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); one or more sensors applied to a patient and arranged to supply sensor signals to respective measurement modules (para 0070, wearable portable device be operatively coupled with sensors; Fig. 3); a user display communicatively coupled to the plurality of measurement modules for displaying a monitoring session (para 0054, best shown in fig 1; para 0067 “wearable portable device 204 can be a smart watch”; Fig. 3, showing user wearable portable device communicatively coupled to display of mobile phone 316), wherein the monitoring session comprises vital signs information (para 0054, claim 7 “display one or more of a combination of health parameters, alerts, messages, and reminders to a user wearing said device,”), and a user input device, the user input device being operable to allow a user to input at least one of: data, patient details, control parameters, and operating parameters, to the monitoring session (para 0054 “Device 150 can further include an optional display screen 104 to enable user to configure options, settings, and define/amend/modify/ activate/deactivate parameters and controls.”), and wherein the measurement modules are operable to communicate wirelessly with external sensors (paras 0052, 0070-0071, 0076, fig. 3 “plurality of communicatively coupled sensors such as sensor-3 314-3 to sensor-N 314-N”), and the vital signs monitor has near field communication (NFC) transmission and receiving capabilities  (para 0071, short range receiver 309 and short range transmitter 308 of wearable portable device 302, including NFC , Fig. 3), communicating using NFC technology (para 0070-0071) the further vital signs monitor comprising: a further housing  (figs 2-3); a further power supply (a power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); a plurality of further measurement modules within the further housing (fig. 3, para 0018, 0070-0071, sensors 314-1, 314-2), each module being operable to measure and monitor at least one respective vital sign (para 0018), the plurality of further measurement modules electrically communicating with the further power supply (communication between the sensors and the power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); and a further user display communicatively coupled to the plurality of measurement modules for displaying a further monitoring session, wherein the further monitoring session comprises vital signs information (para 0054, best shown in fig 1; para 0067 “wearable portable device 204 can be a smart watch”; Fig. 3, showing user wearable portable device communicatively coupled to display of mobile phone 316), one or more sensors applied to a patient and arranged to supply sensor signals to respective measurement modules (para 0070, wearable portable device be operatively coupled with sensors; Fig. 3); , and a further user input device, the further user input device being operable to allow a user to input at least one of: data, patient details, control parameters, and operating parameters, to the further monitoring session (para 0054 “Device 150 can further include an optional display screen 104 to enable user to configure options, settings, and define/ amend/ modify/ activate/ deactivate parameters and controls.”), and wherein the vital signs monitor may communicate with the further vital signs monitor using NFC technology to call the further monitoring session (it is noted that since the first device includes NFC communication, it is understood that it could be used to communicate with additional similar devices which would allow for continued operation in a situation where device swap is needed).  
Sadhu discloses that the wearable device 302 of present disclosure to receiver heart-beat signal from a separate heart-beat sensor installed in the user premises such as sensor-N through short range receiver but fails to explicitly disclose the vital signs monitor includes one or more tracking devices, the one or more tracking devices being operable to signal an alarm when an external sensor moves out of a predetermined range with respect to the vital signs monitor
Spector teaches a similar system for monitoring the health of an individual by providing biometric sensors attached to or inside the skin of a patient, along with a transmitter connected to the sensors for transmitting data from the sensors to a central monitoring station via a receiver located near the sensors. Spector’s system similarly requires the portable monitoring unit 20 to be kept within a short range of sensor module 10 so that data from sensor module 10 can be communicated via RF to monitoring unit 20 (abstract, para 0021). Spector teaches an alert is generated when the monitoring unit 20 and the sensor module 10 go out of range (para 0021). This allows for ensuring that the communication is re-established or maintained between the monitoring unit 20 and the sensor 10 (para 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Sadhu with the teachings of Spector to provide tracking the location or distance between the sensor and monitor to provide the predictable result of generating an alarm when the sensor or monitor goes out of range to provide ensuring/reestablishing communication. 
Sadhu as modified by Spector renders the limitations above obvious as recited hereinabove, but fail to explicitly disclose, or teach the vital signs monitor may communicate with a further vital signs monitor using NFC technology,
Weiss teaches a system having a first wireless device and a second wireless device, each having wireless transmitter and receivers (para 0163, fig. 21), biometric sensing, interface memory, power source and etc. Weiss teaches that the first wireless device and the second wireless device are configured to wirelessly communicate with each other so that the entity associated with the first wireless device can communicate his identity to the entity associated with the second wireless device. The first wireless device and the second wireless device communicate via near field signal (para 0163). This would provide a safe and contactless information transmission via a bi-directional pathway (para 0003, 0210). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Sadhu as modified by Spector to provide a NFC communication between the first and second device to provide the predictable result of providing a contactless information transmission between two identical devices.
It is noted that Weiss is mainly concerned with authenticating the identity of the user associated with the each wireless device. However, the Examiner has relied on the teaching of Weiss to show that it is known to provide wireless devices which communicate using near field communication to share certain information. The claim as noted does not require any details regarding what is being communicated using NFC. Therefore, it is understood that any reference showing NFC communication between two identical devices would read over the claimed limitation as currently recited.

Sadhu as modified by Spector and Weiss render the limitations above obvious as recited hereinabove but fails to disclose using one or more inputs for connection to sensors to supply sensor signals to respective measurement modules. Lisogurski teaches having a plurality of measurement modules within the housing (e.g. 30, 31, 32, and 33), each module being operable to measure and monitor at least one respective vital sign, the plurality of measurement modules electrically communicating with the power supply (Fig. 1) as well as a plurality of sensor connected to a patient and communicating data to the device (fig 1, para 0005, fig. 1 showing: 40-43) through a wire input at connectors (para 0029-0031, fig. 1 showing: 50-53), which allows for receiving data from sensors attached to the user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Sadhu as modified by Spector and Weiss to provide a connector to provide the predictable result of connecting and receiving data from different sensors using a wire communication.

Regarding claim 1, Sadhu as modified by Spector, Weiss and Lisogurski (hereinafter “modified Sadhu”) renders the vital signs monitoring system comprising: two or more vital signs monitors according to claim 5 obvious as recited hereinabove, Sadhu discloses a server (para 0067 “remote server/station”), wherein each vital signs monitor is independently operable to provide a local display (para 0074, presenting on a mobile phone display associated with wearable portable device 302; display 408 of user wearable portable device 402), and data is transferred between each vital signs monitor and the server (para 0074, figs 3 and 4), wherein each vital signs monitor may communicate with the other vital signs monitor(s) (see Weiss as discussed in independent claim) using NFC technology (Weiss para 0163 and 0192) to call the further monitoring session (This language is considered to be non-functional language, and therefore is not given any patentable weight).  

Regarding claim 3, modified Sadhu renders the vital signs monitoring system according to claim 1 obvious as recited hereinabove, Sadhu discloses wherein the data is stored in both the respective vital signs monitor and the server (para 0056 “microcontroller 102 can include a memory unit (not shown) for storing a pre-loaded program, along with storing and enabling processing of data collected from one or more sensors 106”; para 0071, storage unit”; para 0061 “and para 0078 “The portal can be hosted on a remote system/server and can store all or part of the data generated by the device 402”).

Regarding claim 4, modified Sadhu renders the vital signs monitoring system according to claim 1 obvious as recited hereinabove, Sadhu discloses wherein the server is operable to aggregate data from a population of individual data sets (para 0007 “collects healthcare data and/or home automation control data from one or more sensors and sends it to remote device/central server for analysis and alert generation” and para 0061 “used for analysis and getting a trend of user's health condition over a period of time”).

Regarding claim 7, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor is a hand-held device (para 0054 user wearable portable device 150/302/402).  

Regarding claim 8, modified Sadhu renders the vital signs monitor according to claim 5, obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor includes one or more apparatus attachment devices or user attachment devices, the apparatus attachment devices or user attachment devices being configured such that the vital signs monitor is attachable to an apparatus or a user (para 0018 “a wearable device such as a smart watch, a belt, spectacles, or a head strip”).  

Regarding claim 13, modified Sadhu renders the vital signs monitor according to claim 5, obvious as recited hereinabove, Sadhu discloses wherein the measurement modules are operable to measure and/or monitor vital signs selected from: pulse, blood pressure, invasive blood pressure, temperature, tympanic temperature, electrocardiogram (ECG), respiration, pulse oximetry, cardiac output and capnography (para 0046 “The one or more sensors, attached to the microcontroller of the wearable device, can include but are not limited to a heart-beat sensor, a pulse rate sensor, an accelerometer, a gyroscope, an oxygen sensor, a temperature sensor, a humidity sensor, a location tracking sensor, a UV sensor, a magnetometer, a proximity sensor, among other like sensors” and para 0088). 

Regarding claim 14, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the external sensors are a blood pressure sensor, a temperature sensor, an ECG sensor, a respiration sensor, a cardiac output sensor, or a pulse oximetry sensor (para 0088 “collect data/information from one or more embedded sensors or communicatively coupled sensors including but not limited to a heart-beat sensor, a pulse rate sensor, an accelerometer, a gyroscope, an oxygen sensor, a temperature sensor, a humidity sensor, a location tracking sensor, a UV sensor, a magnetometer, a proximity sensor, an ambient light sensor, among other sensors”). 

Regarding claim 15, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein each measurement module is operable to provide instantaneous data measurements and/or historical data measurements (para 0044 “With the device being portable, such health-related data can be uploaded by the device automatically or periodically or based on user intervention, or based on occurrence of certain actions, in real-time.”).  

Regarding claim 16, modified Sadhu renders the vital signs monitor according to claim 15 obvious as recited hereinabove, Sadhu discloses wherein each measurement module is operable to generate warning alarms and at least one of predict trends and deterioration (para 0016 “generating alert”, and para 0061 “getting a trend of user’s health condition over a period of time”).  

Regarding claim 17, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor includes one or more alarm devices, the one or more alarm devices being operable to signal an alarm upon measurement of a vital sign having one or more predetermined signals or predetermined values or conditions (paras 0016, 0046).  

Regarding claim 18, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor also comprises a network module, the network module being operable to control the communication between the measurement module sensors and the measurement modules (paras 0070-0071 “plurality of communicatively coupled sensors such as sensor-3 314-3 to sensor-N 314-N”; para 0049 “short range wireless communication”).  

Regarding claim 19, modified Sadhu renders the vital signs monitor according to claim 18 obvious as recited hereinabove, Sadhu discloses wherein the network module is operable to wirelessly control the communication between the measurement module sensors and the measurement modules (para 0052, 0091, fig. 3).  

Regarding claim 20, modified Sadhu renders the vital signs monitor according to claim 18 obvious as recited hereinabove, Sadhu discloses wherein the network module is also operable to control the communication between the vital signs monitor and/or the measurement modules thereof, with one or more external devices or networks (para 0049 “by means of a short range wireless communication of the device with an external”).  


Regarding claim 22, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor is configured to be operable with a remote application server, the remote application server being operable to communicate with other devices, web applications, mobile clients, or other vital signs monitors (para 0056 “device 150 can also be configured to enable information/data of healthcare parameters monitored from a user of the device to be sent to one or more users, get posted in real-time on Applications/ websites/ databases such as on social networking websites”).  

Regarding claim 23, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor further comprises an ECG module capable of supplying cardiac pulses (para 0004, 0046 “The one or more sensors, attached to the microcontroller of the wearable device, can include but are not limited to a heart-beat sensor, a pulse rate sensor”).  

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150223705 granted to Sadhu in view of US Pat Pub No. US20070198436A1 granted Weiss in yet further view of US Pat Pub No. 20100249540A1 granted to Lisogurski.
Regarding claim 26, Sadhu discloses a vital signs monitor comprising (para 0070, fig. 1-7, “user wearable portable device”): a housing (figs 2-3); a power supply (a power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); a plurality of measurement modules within the housing (fig. 3, para 0018, 0070-0071, sensors 314-1, 314-2), each module being operable to measure and monitor at least one respective vital sign (para 0018), the plurality of measurement modules electrically communicating with the power supply (communication between the sensors and the power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); one or more sensors applied to a patient and arranged to supply sensor signals to respective measurement modules (para 0070, wearable portable device be operatively coupled with sensors; Fig. 3); and a user display communicatively coupled to the plurality of measurement modules for displaying a monitoring session (para 0054, best shown in fig 1; para 0067 “wearable portable device 204 can be a smart watch”; Fig. 3, showing user wearable portable device communicatively coupled to display of mobile phone 316), wherein the monitoring session comprises vital signs information (para 0054, claim 7 “display one or more of a combination of health parameters, alerts, messages, and reminders to a user wearing said device,”), and a user input device, the user input device being operable to allow a user to input at least one of: data, patient details, control parameters, and operating parameters, to the monitoring session (para 0054 “Device 150 can further include an optional display screen 104 to enable user to configure options, settings, and define/amend/modify/ activate/ deactivate parameters and controls.”), wherein the vital signs monitor has near field communication (NFC) transmission and receiving capabilities (para 0071, short range receiver 309 and short range transmitter 308 of wearable portable device 302, including NFC , Fig. 3), a further vital signs monitor using NFC technology (Fig 2-3), the further vital signs monitor (it is noted that since the first device includes NFC communication, it is understood that it could be used to communicate with additional similar devices which would allow for continued operation in a situation where device swap is needed, explicitly taught below) comprising: a further housing (figs 2-3); a further power supply (a power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); a plurality of further measurement modules within the further housing (fig. 3, para 0018, 0070-0071, sensors 314-1, 314-2), each module being operable to measure and monitor at least one respective vital sign (para 0018), the plurality of further measurement modules electrically communicating with the further power supply (communication between the sensors and the power supply is a necessary feature of a wearable device and therefore it is considered to be implicitly provided in the wearable device of Sadhu); one or more sensors applied to a patient and arranged to supply sensor signals to respective measurement module (para 0070, wearable portable device be operatively coupled with sensors; Fig. 3); and a further user display communicatively coupled to the plurality of further measurement modules for displaying a further monitoring session, wherein the further monitoring session comprises vital signs information; and a further user input device, the further user input device being operable to allow a user to input at least one of: data, patient details, control parameters, and operating parameters, to the further monitoring session (para 0054 “Device 150 can further include an optional display screen 104 to enable user to configure options, settings, and define/ amend/ modify/ activate/ deactivate parameters and controls.”)  and wherein the vital signs monitor may communicate with the further vital signs monitor using NFC technology to call the further monitoring session (it is noted that since the first device includes NFC communication, it is understood that it could be used to communicate with additional similar devices which would allow for continued operation in a situation where device swap is needed).  
Sadhu fail to explicitly disclose, or teach the vital signs monitor may communicate with a further vital signs monitor using NFC technology.
Weiss teaches a system having a first wireless device and a second wireless device, each having wireless transmitter and receivers (para 0163, fig. 21), biometric sensing, interface memory, power source and etc. Weiss teaches that the first wireless device and the second wireless device are configured to wirelessly communicate with each other so that the entity associated with the first wireless device can communicate his identity to the entity associated with the second wireless device. The first wireless device and the second wireless device communicate via near field signal (para 0163). This would provide a safe and contactless information transmission via a bi-directional pathway (para 0003, 0210). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Sadhu to provide a NFC communication between the first and second device to provide the predictable result of providing a contactless information transmission between two identical devices.
It is noted that Weiss is mainly concerned with authenticating the identity of the user associated with the each wireless device. However, the Examiner has relied on the teaching of Weiss to show that it is known to provide wireless devices which communicate using near field communication to share certain information. The claim as noted does not require any details regarding what is being communicated using NFC. Therefore, it is understood that any reference showing NFC communication between two identical devices would read over the claimed limitation as currently recited.
Sadhu as modified by Weiss render the limitations above obvious as recited hereinabove but fails to disclose using one or more inputs for connection to sensors to supply sensor signals to respective measurement modules. Lisogurski teaches having a plurality of measurement modules within the housing (e.g. 30, 31, 32, and 33), each module being operable to measure and monitor at least one respective vital sign, the plurality of measurement modules electrically communicating with the power supply (Fig. 1) as well as a plurality of sensor connected to a patient and communicating data to the device (fig 1, para 0005, fig. 1 showing: 40-43) through a wire input at connectors (para 0029-0031, fig. 1 showing: 50-53), which allows for receiving data from sensors attached to the user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Sadhu as modified by Weiss to provide a connector to provide the predictable result of connecting and receiving data from different sensors using a wire communication.

Regarding claim 27, Sadhu as modified by Weiss and Lisogurski renders a vital signs monitoring system comprising: two or more vital signs monitors according to claim 26 obvious as recited hereinabove; Sadhu discloses a server (para 0067 “remote server/station”), wherein each vital signs monitor is independently operable to provide a local display (para 0074, presenting on a mobile phone display associated with wearable portable device 302; display 408 of user wearable portable device 402), and data is transferred between each vital signs monitor and the server (para 0074, figs 3 and 4), wherein each vital signs monitor may communicate with the other vital signs monitor(s) (see Weiss as discussed in independent claim) using NFC technology (See Sadhu: para 0070-0071) to call the further monitoring session (This language is considered to be non-functional language, and therefore is not given any patentable weight).  

Regarding claim 28, Sadhu as modified by Weiss and Lisogurski renders the vital signs monitor according to claim 5 obvious as recited hereinabove, Sadhu discloses wherein the alarm comprises a sound alert (para 0007 “collects healthcare data and/or home automation control data from one or more sensors and sends it to remote device/central server for analysis and alert generation”). 

Regarding claim 29, Sadhu as modified by Weiss and Lisogurski renders the vital signs monitor according to claim 26 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor is configured to communicate directly with the further vital signs monitor using NFC technology without an intervening network or server (para 0071, short range receiver 309 and short range transmitter 308 of wearable portable device 302, including NFC , Fig. 3).   

Regarding claim 30, Sadhu as modified by Weiss and Lisogurski renders the vital signs monitor according to claim 26 obvious as recited hereinabove, Sadhu discloses wherein the vital signs monitor is operable to continue the further monitoring session as a monitoring session of the vital signs monitor (Please note that this is considered to be non-functional language and therefore does not have any patentable weight; Sadhu para 0005 “continuously monitor users”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sadhu as applied to claims 1, 3, 4-5, 7, 8, 13-20 and 22-23 above, and further in view of  US Pat Pub No. 20110082711 granted to Poeze et al. (hereinafter “Poeze”).
Regarding claim 10, modified Sadhu renders the vital signs monitor according to claim 5 obvious as recited hereinabove, but fails to explicitly disclose wherein the vital signs monitor is waterproof, shock proof, sand proof, or flame proof.  However, Poeze teaches a personal health organizer having a water-proof case which allows the device to be used under water. It would have been obvious to one of ordinary skill in the art at the time to modify the modified disclosure of Sadhu with the additional teachings of Poeze to provide a water-proof casing which would provide the predictable result of allowing the device to be used in various environments. It is additionally noted that Sadhu discloses a portable device and portable devices are known to withstand certain degree of shock, water, and damage. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792